Per Curiam.

The unanimous award of three arbitrators has been set aside on the ground that one of the arbitrators was legally disqualified to serve. The arbitrator had previously been convicted for violation of the regulations of the Office of Price Administration and sentenced to fine and imprisonment. His offense was a misdemeanor and malum prohibitum only. Neither of the parties knew of the conviction, nor did the arbitrator volunteer to disclose it. The losing party first learned of it after the award by making inquiry of a commercial credit agency concerning the arbitrator. There is no proof that the fact of conviction would not have been disclosed, if such inquiry had been made prior to the arbitration.
There is no statutory requirement of previous good character for an arbitrator. If we apply the test applicable in this jurisdiction as to the qualifications of a juror (see Judiciary Law, § 596), the arbitrator’s criminal record in this case would not afford the basis for legal disqualification. Further, the rule as to a juror would require that objection to qualification must be raised before the person is sworn, at least when there is no claim of actual bias. In order to make an objection to a juror available after verdict, the objecting party must prove that it was unknown to him and would not have been disclosed upon proper inquiry (People v. Cosmo, 205 N. Y. 91, 101). A somewhat similar rule requiring timely objection has been applied to other disqualifications of an arbitrator (Matter of Newburger v. Rose, 228 App. Div. 526). We find no sufficient ground for setting aside the award.
Under all the circumstances, we think that the order appealed from should be reversed, with $20 costs and disbursements, and the motion to confirm the award granted.